Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered indefinite by the phrase “the precursor layer is in a sheet rather than a paste form”.  The terms “sheet” and “paste”, as best understood by a person in the art, are not mutually exclusive terms. It is possible to create a sheet of paste. The present specification appears to discuss “sheet” and “paste” as if they are mutually exclusive, but it does not elaborate as to the precise difference. In other words, the present specification establishes no threshold for “sheet” versus “paste”. In the interest of compact prosecution, the claim will be interpreted as reciting a sheet. In addition, claim 1 recites “…the low-boiling-point binder selected from the group consisting of monohydric alcohols, polyhydric alcohols, and ethers…” and “…the low-boiling-point binder comprises at least one of heptanol…”, but it is not clear if “…the low-boiling-point binder comprises at least one of heptanol…” is specifying a second, additional material, or if this phrase is further specifying “…the low-boiling-point binder selected from the group consisting of monohydric alcohols, polyhydric alcohols, and ethers…”. In the interest of compact prosecution, the phrase “…the low-boiling-point binder comprises at least one of heptanol…” will be interpreted as further specifying the low-boiling point binder recited previously.
Claims 2-10 and 14 are rejected as indefinite due to dependence on indefinite claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Sugo et al (US 2014/0231983 A1) in view of Kuramoto et al (US 2010/0186999 A1).
With regards to claim 1, Sugo discloses a film adhesive sheet which is capable of bonding a semiconductor chip to an adherend layer when heated (i.e., a thermal bonding sheet comprising a precursor layer) (Sugo: abstract; para. [0012] and [0109]). Of particular interest, Sugo discloses Examples 3-1 and 5-1, which each have a thickness of 5 microns (Sugo: Tables 1 and 2, see “Thickness of Adhesive (um)”) and a protrusion distance (i.e., nonuniformity in thickness of the resin sheet) of 1 micron for Example 3-1 and 0 microns for Example 5-1 (Sugo: para. [0005], [0016], and [0139]; Tables 1 and 2, see “Evaluation of Protrusion (um)”). Based on the average thickness of 5 microns and the thickness deviation of 1 micron in Example 3-1, a difference between maximum and minimum thickness of 20% is seen (i.e., max thickness / min thickness = (5 + 1) / 5 = 6 / 5 = 1.2, or that the max thickness is 120% of the min thickness, which is a thickness difference of +20%). As no discernible deviation in thickness was measured in Example 5-1, the difference in maximum versus minimum thickness is essentially 0% (i.e., it is clear from the other Examples of Sugo that if Example 5-1 had a difference in thickness of 20% or greater, such a result would have been identified). Considering that the above thickness relationship holds for the entirety of the films of Sugo, sampling of ten equal areas, each area being 1 cm x 1 cm in dimension, would be expected to yield the claimed thickness relationship. Both the films of Examples 3-1 and 5-1 are considered precursor layers that are to become sintered layers by heating, in that both films are capable of being sintered through heating, since they contain 60 wt % ES6000 silver microparticles and 90 wt% AUP-1000 gold microparticles, respectively, which are sufficient to result in sintering when heated (i.e., the present specification states that the presence of 60 to 98 wt % metallic or metal oxide nano- or microparticles results sintering capability) (Sugo: Tables 1 and 2, See “Conductive Particles,” in conjunction with para. [0124]-[0125]; See Spec. PGPub: para. [0054]-[0056]).
Sugo does not appear to expressly disclose or teach the inclusion of a low boiling-point binder selected from the group consisting of monohydric alcohols, polyhydric alcohols, and ethers. In the interest of clarity, it is noted that the phrase “low-boiling point” denotes a binder which is liquid at 23⁰C as determined via viscosity measurement at a condition of 100,000 Pa·sec or less.
However, Sugo acknowledges that the solvents incorporated into the adhesive layer are “not especially limited,” and therefore, one of ordinary skill would consider other solvents, including solvents in the form of monohydric alcohols, polyhydric alcohols, and ethers, to be within the purview of Sugo (Sugo: para. [0064]).
Kuramoto discloses a method of producing a sintered material which is similar in construction to that of Sugo, in that it comprises metal nanoparticles, such that the metal nanoparticles are fused via sintering to produce an adhesive layer capable of bonding a semiconductor element (Kuramoto: abstract; para. [0027], [0065], and [0095]). With respect to the adhesive layer, Kuramoto teaches the incorporation of, for example, tripropylene glycol monomethyl ether (Kuramoto: para. [0166]). Kuramoto uses alcohols as solvents for the adhesive layer, as the alcohols reduce the amount of residue formed during sintering compared to other solvents (Kuramoto: para. [0059]). Additionally, the alcohols of Kuramoto result in less shrinkage of the adhesive due to sintering, thereby improving the adhesion of the adhesive (Kuramoto: para. [0083]). Sugo and Kuramoto are considered analogous art in that they related to the same field of endeavor of semiconductor components comprising sintered adhesives formed by the fusion of metal particles. One of ordinary skill in the art would have found it obvious to have incorporated the lower alcohol of Kuramoto, in order to provide reduced residue formation and increased adhesion (Kuramoto: para. [0059] and [0083]). Furthermore, one of ordinary skill would have selected one or more of tripropylene glycol monomethyl ether, as Kuramoto expressly incorporates this in an example material (i.e., selection of tripropylene glycol monomethyl ether would have been “obvious to try”). However, in addition to the foregoing, it is noted that Kuramoto teaches selection of a particular solvent based on the desired viscosity, which is the same reason as Applicant’s for the selection of the claimed alcohols (Kuramoto: para. [0063]). That Kuramoto identifies Applicant’s specific alcohols for the same purpose would indicate that the results of using the claimed alcohol species would have been known to a person of ordinary skill.
With additional respect to claim 1, the Examiner notes that the films within Examples 3-1 and 5-1 of Sugo, in combination with the teachings of Kuramoto, teach a film adhesive sheet which is substantially identical in composition and method of making to the films of the claimed invention. Both the films of Sugo and the present specification are made from acryl resin which includes polymers composed of one or two or more esters of acrylic acid or methacrylic acid having a straight-chain or branched alkyl group having 30 or less carbons, particularly 4 to 18 carbons (Sugo: para. [0037]-[0038] and [0115]-[0119], in addition to Tables 1 and 2; Present Spec.: para. [0071] and [0076]). The acryl resins in Examples 3-1 and 5-1 of Sugo have molecular weights of 550,000, 850,000, and 900,000, which are each within the range of 10,000 to 1,000,000, which is the preferred range of the present specification (Sugo: para. [0116]-[0119]; Present Spec.: para. [0078]). In some embodiments, the present specification selects polycarbonate of the acryl resin, yet Sugo further discloses that the film may instead be made of polycarbonate (Sugo: para. [0036]; Present Spec.: para. [0071]-[0074]). Both of the films of Sugo and the present disclosure may further include a radiation-curable resin having a urethane, epoxy, or polycarbonate component (Sugo: para. [0043]-[0044] and [0120]-[0121]; Present Spec.: para. [0101], [0105]-[0106], and [0110]). Examples 3-1 and 5-1 of Sugo contain silver glass beads of 6 micron average particle size and gold powder of 1 micron average particle size, respectively, while the present specification discloses the presence of particles containing gold and silver and having a particle size of 0.1 to 10 microns (Sugo: para. [0124]-[0125]; Present Spec.: para. [0055]-[0057]). Both the films of Examples 3-1 and 5-1 contain 60 wt % silver microparticles and 90 wt% gold microparticles, respectively, compared to the present specification’s stated range of 60 to 98 wt % metallic or metal oxide nano- or microparticles) (Sugo: Tables 1 and 2, See “Conductive Particles,” in conjunction with para. [0124]-[0125]; See Spec. PGPub: para. [0054]-[0056]). Both Sugo and the present specification form their respective films by combining the above resins, the above particles, and methyl ethyl ketone as a solvent into an HM-500 hybrid mixer, and then mixing the materials for 3 minutes, followed by application of the obtained to an MRA50 mold lubricant film (Sugo: para. [0159]; Present Spec.: [0126]). The films of Sugo are coated to a thickness of 5 microns, which is a thickness according to the present claims (Sugo: Tables 1 and 2). Therefore, although Sugo expressly discloses the presently claimed features, it is worth noting that the facts of record corroborate the existence of the claimed features, and furthermore such features (i.e., the sintering capabilities and thickness deviation) are presumed inherent in the film of Sugo, as Sugo discloses a film which is substantially identical in terms of composition and method of making to the claimed film. See MPEP 2112.
With regards to the newly introduced limitation in claim 1, it is noted that Sugo discloses forming its precursor layer by coating it as a paste, followed by curing, and then pulling off the formed structure (Sugo: para. [0140]). As is best understood, the precursor layer of Sugo is not a paste, since it has been hardened. However, the precursor layer of Sugo is a sheet, regardless of its method of forming.
With regards to claim 2, the precursor layer has an average thickness of 5 microns, and a protrusion of either 1 micron or 0 microns (Sugo: Tables 1 and 2). It is noted that since the maximum protrusion height is below the claimed Sa range of 2 microns, it would have been impossible for the films to have a roughness of above 2 microns (i.e., if there are no protrusions, or a maximum protrusion height of only 1 micron, heights above 1 micron are not present, and therefore no protrusions are tall enough to render a roughness of above 2 microns capable of existing). With respect to the limitation “measured in a field of view of 200 um x 200 um by a confocal microscope,” it is noted that the method of measuring a given property does not impart patentability, as it is not tied to a particular structural feature (i.e., the method of measuring does not change the structure of the claimed invention). Furthermore, because Sugo discloses a protrusion height and thickness within the claimed range, it is not seen how the film of Sugo would not obtain the claimed measurements if measured in a field of view of 200 um x 200 um using a confocal microscope.
With regards to claim 3, the Examiner notes that the films within Examples 3-1 and 5-1 of Sugo are substantially identical in composition and method of making to the films of the claimed invention, and therefore the claimed differential thermogravimetric property would have been expected of the film of Sugo. Both the films of Sugo and the present specification are made from acryl resin which includes polymers composed of one or two or more esters of acrylic acid or methacrylic acid having a straight-chain or branched alkyl group having 30 or less carbons, particularly 4 to 18 carbons (Sugo: para. [0037]-[0038] and [0115]-[0119], in addition to Tables 1 and 2; Present Spec.: para. [0071] and [0076]). The acryl resins in Examples 3-1 and 5-1 of Sugo have molecular weights of 550,000, 850,000, and 900,000, which are each within the range of 10,000 to 1,000,000, which is the preferred range of the present specification (Sugo: para. [0116]-[0119]; Present Spec.: para. [0078]). In some embodiments, the present specification selects polycarbonate of the acryl resin, yet Sugo further discloses that the film may instead be made of polycarbonate (Sugo: para. [0036]; Present Spec.: para. [0071]-[0074]). Both of the films of Sugo and the present disclosure may further include a radiation-curable resin having a urethane, epoxy, or polycarbonate component (Sugo: para. [0043]-[0044] and [0120]-[0121]; Present Spec.: para. [0101], [0105]-[0106], and [0110]). Examples 3-1 and 5-1 of Sugo contain silver glass beads of 6 micron average particle size and gold powder of 1 micron average particle size, respectively, while the present specification discloses the presence of particles containing gold and silver and having a particle size of 0.1 to 10 microns (Sugo: para. [0124]-[0125]; Present Spec.: para. [0055]-[0057]). Both the films of Examples 3-1 and 5-1 contain 60 wt % silver microparticles and 90 wt% gold microparticles, respectively, compared to the present specification’s stated range of 60 to 98 wt % metallic or metal oxide nano- or microparticles) (Sugo: Tables 1 and 2, See “Conductive Particles,” in conjunction with para. [0124]-[0125]; See Spec. PGPub: para. [0054]-[0056]). Both Sugo and the present specification form their respective films by combining the above resins, the above particles, and methyl ethyl ketone as a solvent into an HM-500 hybrid mixer, and then mixing the materials for 3 minutes, followed by application of the obtained to an MRA50 mold lubricant film (Sugo: para. [0159]; Present Spec.: [0126]). The films of Sugo are coated to a thickness of 5 microns, which is a thickness according to the present claims (Sugo: Tables 1 and 2). Therefore, the claimed thermogravimetric property is presumed inherent in the film of Sugo, as Sugo discloses a film which is substantially identical in terms of composition and method of making to the claimed film. See MPEP 2112.
With regards to claim 4, the film of Sugo includes EOCN-1020-4 Epoxy resin, which is solid at 25C (Sugo: para. [0120]). It is noted that a material which is a solid at a given temperature remains solid at a lower temperature (i.e., since the resin is solid at 25C, it must also be solid at the claimed temperature of 23C). The resin acts as a binder, since it is used to bind metallic particles into a single film (Sugo: Tables 1 and 2, note Examples 3-1 and 5-1 contain EOCN-1020-4 Epoxy resin in addition to metallic particles). It is noted that the resin is thermally decomposable, as any material may be heated such that it decomposes, and furthermore, the present specification only defines the thermally decomposable binder as a binder that can be thermally decomposed in a thermal bonding step, with no specification of the thermal bonding temperature or conditions within the definition (See Present Spec.: para. [0070]). In the interest of compact prosecution, it is noted that Sugo also teaches the incorporation of polycarbonate, which is a thermally decomposable binder according to the present specification (Sugo: para. [0036]; Present Spec.: para. [0071]).
With regards to claim 5, the particles in Example 3-1 of Sugo are silver particles (Sugo: Table 1, Example 3-1 and para. [0124]). In the interest of compact prosecution, it is noted that the broader disclosure of Sugo states the inclusion of either silver or copper particles (Sugo: para. [0055]).
With regards to claim 6, Sugo discloses laminating the film adhesive sheet to a dicing tape (Sugo: para. [0019]). Although Sugo discloses the step of lamination, it is noted that the particular term “laminating” constitutes product-by-process language. Product claims are not limited to the particulars of the recited process steps, but rather only the structure implied by such steps. See MPEP 2113. In the instant case, claim 6 implies the thermal bonding sheet as attached to a dicing tape. Sugo discloses such a product (See above discussion).
With regards to claim 7, the Examiner notes that the films within Examples 3-1 and 5-1 of Sugo are substantially identical in composition and method of making to the films of the claimed invention, and therefore the claimed differential thermogravimetric property would have been expected of the film of Sugo. Both the films of Sugo and the present specification are made from acryl resin which includes polymers composed of one or two or more esters of acrylic acid or methacrylic acid having a straight-chain or branched alkyl group having 30 or less carbons, particularly 4 to 18 carbons (Sugo: para. [0037]-[0038] and [0115]-[0119], in addition to Tables 1 and 2; Present Spec.: para. [0071] and [0076]). The acryl resins in Examples 3-1 and 5-1 of Sugo have molecular weights of 550,000, 850,000, and 900,000, which are each within the range of 10,000 to 1,000,000, which is the preferred range of the present specification (Sugo: para. [0116]-[0119]; Present Spec.: para. [0078]). In some embodiments, the present specification selects polycarbonate of the acryl resin, yet Sugo further discloses that the film may instead be made of polycarbonate (Sugo: para. [0036]; Present Spec.: para. [0071]-[0074]). Both of the films of Sugo and the present disclosure may further include a radiation-curable resin having a urethane, epoxy, or polycarbonate component (Sugo: para. [0043]-[0044] and [0120]-[0121]; Present Spec.: para. [0101], [0105]-[0106], and [0110]). Examples 3-1 and 5-1 of Sugo contain silver glass beads of 6 micron average particle size and gold powder of 1 micron average particle size, respectively, while the present specification discloses the presence of particles containing gold and silver and having a particle size of 0.1 to 10 microns (Sugo: para. [0124]-[0125]; Present Spec.: para. [0055]-[0057]). Both the films of Examples 3-1 and 5-1 contain 60 wt % silver microparticles and 90 wt% gold microparticles, respectively, compared to the present specification’s stated range of 60 to 98 wt % metallic or metal oxide nano- or microparticles) (Sugo: Tables 1 and 2, See “Conductive Particles,” in conjunction with para. [0124]-[0125]; See Spec. PGPub: para. [0054]-[0056]). Both Sugo and the present specification form their respective films by combining the above resins, the above particles, and methyl ethyl ketone as a solvent into an HM-500 hybrid mixer, and then mixing the materials for 3 minutes, followed by application of the obtained to an MRA50 mold lubricant film (Sugo: para. [0159]; Present Spec.: [0126]). The films of Sugo are coated to a thickness of 5 microns, which is a thickness according to the present claims (Sugo: Tables 1 and 2). Therefore, the claimed thermogravimetric property is presumed inherent in the film of Sugo, as Sugo discloses a film which is substantially identical in terms of composition and method of making to the claimed film. See MPEP 2112.
With regards to claim 8, the film of Sugo includes EOCN-1020-4 Epoxy resin, which is solid at 25C (Sugo: para. [0120]). It is noted that a material which is a solid at a given temperature remains solid at a lower temperature (i.e., since the resin is solid at 25C, it must also be solid at the claimed temperature of 23C). The resin acts as a binder, since it is used to bind metallic particles into a single film (Sugo: Tables 1 and 2, note Examples 3-1 and 5-1 contain EOCN-1020-4 Epoxy resin in addition to metallic particles). It is noted that the resin is thermally decomposable, as any material may be heated such that it decomposes, and furthermore, the present specification only defines the thermally decomposable binder as a binder that can be thermally decomposed in a thermal bonding step, with no specification of the thermal bonding temperature or conditions within the definition (See Present Spec.: para. [0070]). In the interest of compact prosecution, it is noted that Sugo also teaches the incorporation of polycarbonate, which is a thermally decomposable binder according to the present specification (Sugo: para. [0036]; Present Spec.: para. [0071]).
With regards to claim 9, the particles in Example 3-1 of Sugo are silver particles (Sugo: Table 1, Example 3-1 and para. [0124]). In the interest of compact prosecution, it is noted that the broader disclosure of Sugo states the inclusion of either silver or copper particles (Sugo: para. [0055]).
With regards to claim 10, Sugo discloses laminating the film adhesive sheet to a dicing tape (Sugo: para. [0019]). Although Sugo discloses the step of lamination, it is noted that the particular term “laminating” constitutes product-by-process language. Product claims are not limited to the particulars of the recited process steps, but rather only the structure implied by such steps. See MPEP 2113. In the instant case, claim 6 implies the thermal bonding sheet as attached to a dicing tape. Sugo discloses such a product (See above discussion).
With regards to claim 14, the claimed property is admitted by the present specification as due to the selection of an acryl resin (see paragraphs [0070]-[0071] of the present specification PGPub). Because the material of the prior art is formed of an acryl resin, it must necessarily have the claimed property (see above discussion). See MPEP 2112.


Response to Arguments
Applicant’s arguments, filed March 2nd, 2022, with respect to the rejection under 35 U.S.C. 112(a), have been considered and they are found persuasive. Applicant has cancelled present claim 13, and therefore, no new matter is present in the claims. Therefore, the rejection under 35 U.S.C. 112(a) has been withdrawn.
The remainder of Applicant’s arguments have been considered, but they are not found persuasive.
Applicant argues the present amendment overcomes the rejection under 35 U.S.C. 112(b). While the Examiner notes the removal of the indefinite language “sheet form” and “paste form”, the Examiner notes the indefinite phrase “sheet…rather than….paste” note in the previous grounds of rejection is still present. In addition, it is not clear if Applicant’s amendment is attempting to re-specify or further specify the low-boiling-point binder, or if the language should instead read “further comprises” (i.e., that a second low-boiling point binder has been incorporated.
Applicant argues that Kuramoto does not select a low-boiling-point binder as recited in the claims. The Examiner notes that, upon further review, an example in Kuramoto was found to employ tripropylene glycol monomethyl ether (i.e., a tripropylene glycol methyl ether). 
Applicant argues that Sugo teaches away from using an electrically conductive resin paste, and instead uses a film. Applicant further argues that Kuramoto teaches a paste. This argument is not found persuasive as the final material of Kuramoto is a sintered material. The final material is no longer a paste. That Kuramoto discloses an intermediate in the form of paste, but does not use its material as a paste, does not constitute a teaching away. Furthermore, Sugo only disparages the selection of pastes as is, and Sugo makes no disparaging comments with respect to sintered pastes.
Applicant argues that the low-boiling point binders of the amended claims have a higher boiling point than Kuramoto’s organic sovlents. This argument is not found persuasive as Kuramoto teaches the selection of tripropylene glycol monomethyl ether, which is a low-boiling point binder per the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783


/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783